Citation Nr: 0931177	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had recognized guerilla service from May 1945 to 
December 1945 and Regular Philippine Army service from 
December 1945 to May 1946.  The Veteran died in September 
1980.  The appellant is the Veteran's surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Manila, Philippine, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for the cause of the Veteran's death. 

The Board notes that in April 2006, the appellant requested a 
hearing before the Board.  A hearing was scheduled in 
September 2007 and the appellant failed to report to the 
hearing without explanation.  Accordingly, the Board will 
proceed as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2008).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A May 1995 rating decision determined that the new and 
material evidence had not been received to reopen the claim 
for service connection for the cause of the Veteran's death.  
The Appellant was notified of this decision and she did not 
file an appeal.   

2.  Evidence received since the May 1995 rating decision is 
not new, or it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for the cause of the Veteran's death when 
this evidence is considered by itself or in connection with 
the evidence previously assembled.       


CONCLUSION OF LAW

The May 1995 rating decision is final, and evidence added to 
the record since the May 1995 rating decision is not new and 
material; thus, the claim of entitlement to service 
connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 



Analysis

In a May 1981 rating decision, the RO denied the claim for 
entitlement to service connection for the cause of the 
Veteran's death on the basis that there was no evidence of 
the cause of death, acute pancreatitis, first manifested in 
service; the service medical and administrative records 
showed that the Veteran had no wounds or illness incurred in 
service; and there was no evidence relating the cause of 
death to service.  See also the Certificate of Death.  The 
appellant was notified of this decision in May 1981.  She did 
not appeal.

The appellant thereafter submitted copies of the Veteran's 
certificate of death, and private medical notations showing 
the Veteran had received treatment for memory problems and 
deafness.  In rating decisions dated in December 1981 and 
February 1982, the RO determined that new and material 
evidence had not been received to reopen the claim for 
service connection for the cause of the Veteran's death.  The 
appellant was notified of these decisions and she filed a 
timely appeal. 

In a March 1983 decision, the Board denied entitlement to the 
cause of the Veteran's death on the basis that the Veteran's 
cause of death, acute pancreatitis, was not shown in service 
and did not manifest until many years following discharge.  
The decision was based on a review of the service treatment 
and administrative records, private medical statements and 
joint affidavits.  The appellant was notified of the Board 
decision in March 1983.  The March 1983 Board decision is 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

In a rating decisions dated in February 1984, May 1984 and 
May 1995, the RO determined that new and material evidence 
had not been received to reopen the claim for entitlement to 
service connection for the cause of the Veteran's death.  
During this time period, the RO considered a medical 
certification from Dr. A. D., regarding treating the Veteran 
for pulmonary tuberculosis, a purported copy of a chest x-ray 
of the Veteran, and statements from the appellant.  The 
appellant was notified of these decisions in March 1984, May 
1985, and June 1995, and she did not file an appeal.  
Therefore, the decisions became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The last final decision which 
determined that new and material evidence had not been 
received to reopen the claim for service connection for the 
cause of the Veteran's death was dated in May 1995.  

Specifically, the evidence of record at the time of the May 
1995 rating decision consisted of the Veteran's service 
treatment records, service personnel records including 
processing affidavit, the Veteran's death certificate, a 
certificate of marriage, two letters from the Veteran to the 
Department of Army and Military Personnel Records Center 
dated in May 1967, War Department Notice of Personnel Actions 
dated in March 1949 and January 1950, an October 1981 
affidavit by Dr. G., a joint affidavit by E.R. and N.Q., a 
certification by Dr. A.D., an April 1984 chest x-ray report, 
and an October 1946 certificate of service.        

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In November 2004, the appellant filed a claim to reopen.  The 
evidence submitted since the May 1995 rating decision 
consists of the Veteran's certificate of service, the 
Veteran's death certificate, an Affidavit for Philippine Army 
Personnel, a marriage certificate, a copy of the Veteran's 
service verification from the Adjutant General, an October 
1981 certification by Dr. G., an April 1962 Prisoner of War 
(POW) office record, a certificate from the Imperial Japanese 
Forces, a POW questionnaire filled out by the appellant, a 
POW list, administrative memorandums from the RO dated in 
March 1998 and August 2005 which found that the Veteran was 
not recognized as a POW, a July 1995 certification which 
notes payments made to the Veteran, a release from Dr. G. 
dated in March 2005 which indicates that Dr. G. was deceased 
and the records were lost, a February 2005 death certificate 
for R.C.S., statements by Dr. P. dated in April and October 
2005, a March 2006 affidavit by B.A. and A.G., and the 
appellant's and her daughter's testimony at a hearing before 
the RO in March 2006.  

The Veteran's certificate of service, the Veteran's death 
certificate, an Affidavit for Philippine Army Personnel, a 
marriage certificate, a copy of the Veteran's service 
verification from the Adjutant General, and the October 1981 
certification by Dr. G. are duplicative of the evidence that 
was of record and considered at the time of the May 1995 
rating decision.  This evidence is cumulative and redundant.  
Therefore, this evidence is not new.  

The remaining evidence while new, is not material.  The 
appellant's claim for service connection for the cause of the 
Veteran's death was denied on the merits on the basis that 
the Veteran's cause of death, acute pancreatitis, was not 
shown in service and did not manifest until many years 
following discharge.  See the May 1981 rating decision and 
the March 1983 Board decision.  The evidence submitted by the 
appellant does not relate to an unestablished fact necessary 
to substantiate the claim, which is whether the Veteran's 
cause of death is related to service or a service-connected 
disability, and it does not raise a reasonable possibility of 
substantiating the claim.  

The appellant submitted evidence trying to establish that the 
Veteran was a former POW.  She submitted an April 1962 POW 
office record, a certificate from the Imperial Japanese 
Forces, a POW questionnaire filled out by the appellant, and 
a POW list.  Also associated with the file since the last 
final rating decision are administrative memorandums from the 
RO dated in March 1998 and August 2005 which found that the 
Veteran was not recognized as a POW.  This evidence is not 
material because it does not tend to establish that the 
Veteran's cause of death, shown to be acute pancreatitis, 
first manifested in service or is related to service or a 
service-connected disability.  The Board notes that 
pancreatitis is not a presumptive disease for former POW's.  
See 38 C.F.R. § 3.309(c) (2008).  Therefore, even if the 
appellant submitted sufficient proof that the Veteran was a 
former POW, this evidence would still not raise a reasonable 
possibility of substantiating the claim for service 
connection for the cause of death, because it would establish 
a nexus between the cause of death and service.  Thus, the 
Board finds that this evidence is not material.   

The July 1995 certification which notes payments made to the 
Veteran, a release from Dr. G. dated in March 2005 which 
indicates that Dr. G. was deceased and the records were lost, 
a February 2005 death certificate for R.C.S., and the 
appellant's and her daughter's testimony at a hearing before 
the RO in March 2006 cannot be  considered to be material 
evidence.  This evidence is not material because it is either 
not relevant to the issue of entitlement to service 
connection for the cause of the Veteran's death and/or it 
does not tend to establish that the Veteran's cause of death, 
shown to be acute pancreatitis, first manifested in service 
or is related to service.  This evidence does not raise a 
reasonable possibility of substantiating the claim for 
service connection for the cause of death because it does not 
address whether the cause of the Veteran's death is related 
to his service.  The appellant's and her daughter's testimony 
at a hearing before the RO in March 2006 only addresses 
evidence they were submitting.  Evidence of payments made to 
the Veteran and evidence of R.C.S.'s death are not relevant 
to the issue of entitlement to service connection of the 
cause of the Veteran's death.  Thus, the Board finds that 
this evidence is not material.   
 
The statements by Dr. P. dated in April and October 2005, 
cannot be considered to be material evidence.  In these 
statements, Dr. P. essentially contends that he had treated 
the Veteran for hypertension and the Veteran's cause of death 
was acute heart failure and myocardial infarction.  This 
evidence is not material because it does not tend to 
establish that the Veteran's cause of death, shown to be 
acute pancreatitis, first manifested in service or is related 
to service or a service-connected disability.  This evidence 
does not raise a reasonable possibility of substantiating the 
claim for service connection for the cause of death.  

The Board also finds that the statements by Dr. P. to be 
inherently incredible.  In the statements, Dr. P. first 
asserts that he was called to the Veteran's house and the 
Veteran was already dead.  See the April 2005 statement.  Dr. 
P. later asserts in an October 2005 statement that the 
Veteran was dying when he was called to the house and died 
three hours later.  It is also not clear from the record 
whether Dr. P. has the competence to render a medical opinion 
as to the cause of the Veteran's death.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Thus, the Board finds that 
this evidence is not material.  

The March 2006 affidavit by B.A. and A.G. cannot be 
considered to be material evidence.  In the March 2006 
affidavit, B.A. and A.G. assert that they were neighbors of 
the Veteran, they were aware that the Veteran was a POW in 
service, and they were aware that the Veteran had various 
illnesses when he separated from service.  This evidence is 
not material because it does not tend to establish that the 
Veteran's cause of death, shown to be acute pancreatitis, 
first manifested in service or is related to service or a 
service-connected disability.  This evidence does not address 
the Veteran's cause of death but other illnesses and it does 
not relate to an unestablished fact or raise a reasonable 
possibility of substantiating the claim for service 
connection for the cause of death.  Thus, the Board finds 
that this evidence is not material.  

In various statements, the appellant has asserted that the 
Veteran's cause of death was hypertension or heart disease 
which was incurred in service.  In the January 1995 claim to 
reopen, the appellant made this assertion, so this is not new 
evidence or a new argument.  This evidence is not material 
because the appellant does not have the competence to render 
a diagnosis or relate a disease to the Veteran's period of 
service.  Although the appellant, as a layperson, is 
competent to testify as to the Veteran's observable symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no evidence which 
establishes that the appellant has medical expertise.  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In conclusion, the Board finds that the evidence received 
since the May 1995 rating decision is not new and material, 
and the claim is not reopened.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the appellant in 
December 2004, February 2005, April 2005, and August 2007.  
The letters notified the appellant of what information and 
evidence must be submitted to substantiate a claim for 
service connection for a disability and for the cause of the 
Veteran's death, and a claim to reopen, as well as what 
information and evidence must be provided by the appellant 
and what information and evidence would be obtained by VA.  
She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of her claim to the RO.  The content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The appellant was 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective dates in an 
August 2007 letter.  The claim was not readjudicated after 
the belated Dingess notice.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  Despite this error, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  Since the Board concluded that new and 
material evidence had not been received to reopen the claim 
for service connection for the cause of the Veteran's death, 
any questions as to the appropriate disability ratings for 
the service connection claim and effective dates to be 
assigned are rendered moot and there is no prejudice to the 
appellant.  

The December 2004 notice letter informed the appellant that 
in order for evidence to qualify as new, the evidence must be 
submitted to VA for the first time, and in order for evidence 
to be material, the evidence must pertain to the reason the 
claim was denied.  The appellant was notified of the 
definition of new and material evidence set forth in 
38 C.F.R. § 3.156 (in effect from August 29, 2001).  The 
appellant was not notified of the basis upon which the claim 
had been previously denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The appellant was also not provided an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

However, the Board finds that there is evidence of actual 
knowledge on the part of the appellant of the reason of the 
previous denial for service connection for the cause of the 
Veteran's death and of the evidence and information required 
to substantiate the claim based on a condition not yet 
service connected.  In a January 1998 letter, the RO informed 
the appellant that the claim for dependency and indemnity 
compensation was denied in May 1995 because the evidence 
failed to show that the Veteran's death was due to a service-
connected disease or injury.  The record shows that the 
appellant had filed five previous applications to reopen the 
claim for service connection for the cause of the Veteran's 
death.  In statements made in conjunction with these claims 
to reopen, the appellant consistently argued that the 
Veteran's cause of death first manifested in service or was a 
presumptive disease.  See the statements dated in June 1981, 
March 1982, and January 1995.  This evidence shows that the 
appellant had actual knowledge of what was needed to 
substantiate the claim for service connection for the cause 
of the Veteran's death and for a disability.  It is also 
noted that prior to the Veteran's death, service connection 
was not in effect.  Thus, any error in notice pursuant to 
Kent and Hupp was harmless error and caused no prejudice to 
the appellant.  

The Board finds that the appellant has received proper VCAA 
notice for the claim to reopen.  The record establishes that 
the appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim.  Any error in 
VCAA notice was harmless and caused no prejudice to the 
appellant.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled, and any defective 
notice has been harmless and is nonprejudicial to the 
appellant.  

The Board finds that all relevant evidence has been obtained 
with regard to the claim to reopen, and that the duty to 
assist requirements have been satisfied.  The VCAA imposes a 
duty upon VA to seek relevant treatment records in all cases.  
38 C.F.R. § 3.159(c)(1)-(3).  Until a claim is reopened, VA 
does not have a duty to provide a medical examination or 
obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As 
noted above, the RO made all reasonable effort to assist the 
appellant.  The appellant identified records by Dr. G. but 
also indicated that Dr. G. was deceased and such records were 
lost.  Any attempts to obtain such records would be futile.  
There is no identified relevant evidence that has not been 
accounted for. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence has not been received and the claim 
for service connection for the cause of the Veteran's death 
is not reopened.  The appeal is denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


